DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I and species (Prevotella pallens and SEQ ID NOs: 1-150) in the reply filed on 7/11/22 is acknowledged.  NOTE: it is noted that applicant elected with traverse but because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/11/22.
Upon a search of the prior art, Porphyomonas gingivalis and Prevotella intermedia in claims 1-5 is rejoined with the elected species and searched and examined.  NOTE: neither the applicant’s response to the election of species nor the specification disclose what SEQ ID NOs: are correlated to each bacteria listed in the claims.  It is assumed by the office, absence evidence to the contrary, that the elected species are represented by SEQ ID NOs: 1-105.
There is more than one nucleotide sequence recited in the instant claims.  The Office decision to rescind the 1996 waiver (for examining up to 10 dependent and distinct nucleotide sequences) is based upon the increasing computational, search and examination burden required for the consideration of nucleic acids sequences, and complexity of claims drawn to such, compared to the time of the 1996 waiver.  See http://www.uspto.gov/web/patents/patog/week13/OG/TOC.htm#ref14.  In view of the burden on the office to search over a hundred sequences, the office has determined that 105 sequences are the maximum number of sequences that will be searched in this application.
SEQ ID NOs: 251-358 in Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on  7/11/22.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  there is a space on line 9 of claim 2 and line 4 of claim 4.  The space could indicate a missing species of the claimed bacteria or just an extra space between species listed in the claims.  Appropriate correction is required.

Specification
The substitute specification filed 7/11/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: of the reasons set forth on the attached notice of non-compliant amendment.  

NOTE: applicant is only required to submit a clean and marked up version of the specification with the no new matter statement.  The claims and abstract are not required in the next submission, unless they are amended.  To avoid two running clocks, Applicant’s representative should ignore the time requirement on the attached NINA and file the amendment to the specification with the response to the instant office action.  Any questions about this issue please contact the examiner.

Drawings
The drawings were received on 8/24/20.  These drawings are acceptable.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
SEQ ID NOS: 1-105 in claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said non-natural nucleobases" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim should be dependent on claim 9 and not claim 3 because claim 9 recites the limitation.
Claim 19 recites the limitation "said one or more reporter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (J. Microbiol. Biotechnol. 25, 2015, 393-398, cited on an IDS).
Park et al. teach screening and development of DNA aptamers specific for several oral pathogens, including Porphyomonas gingivalis.  Pages 394-95.  The aptamer contains a natural phosphate diester.

Claims 1-2, 4-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Conference IADAR, Regional Meeting and Co-annual scientific meeting of IADR, pages 1-2, 2013).
Shin et al. teach screening and development of DNA aptamers specific for several oral pathogens, including Porphyomonas gingivalis.  Page 1-2.  The aptamer contains a natural phosphate diester.





Claims 1-5, 9-13, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 10487331).
Wu et al. teach DNA aptamers for periodontal pathogens, including Porphyomonas gingivalis and Prevotella intermedia (columns 5, 6, and 15-17).  A nanoparticle can comprise the aptamer.  The aptamer can comprise natural and non-natural nucleotides that would read on the limitations in claims 9-12 and 16-19 (columns 5-6).  An aptamer with natural nucleobases would contain a natural phosphate diester.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (supra) taken with Manoharan et al. (US 20110269814).
NOTE: to expedite prosecution of the claimed invention and for the reasons set forth under the 112 heading, claim 10 will be considered to be dependent on claim 9.
The rejection of claims 1, 2, 4-5, 9, and 11 as being anticipated by Park et al. (J. Microbiol. Biotechnol. 25, 2015, 393-398) is incorporated herein.
Park et al. does not teach using a non-natural nucleobase in the aptamer or attaching the aptamer to a conjugate moiety.
However, at the time of the effective filing date, using a non-natural nucleobase or attaching a moiety to a nucleotide agent was well known to one of ordinary skill in the art as exemplified by Manoharan et al.  See pages 4-18 and 146-148.  In view of Manoharan, it would have been obvious for one of ordinary skill in the art to chemically modify the aptamer to increase the nuclease resistance or binding affinity of the aptamer.  See MPEP 2143 I.(B) Simple substation of one known element for another to obtain a predictable result.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Park et al. taken with Manoharan to modify at least one nucleobase of the aptamer with a non-natural nucleobase, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study any of the functions of these aptamers in detecting an oral pathogen.  One of ordinary skill in the art would have been motivated to modify the aptamer with non-natural nucleobase as set forth in claims 10-12 or to modify at least nucleotide of the aptamer with a fluorinated at the 2’ position of the pentose group to increase the nuclease resistance..  A person of ordinary skill in the art would have been motivated to modify the aptamer with inverted thymidine at the 5’ and/or 3’ end to increase the nuclease resistance and enhance the binding affinity.  A person of ordinary skill in the art would have been motivate to attach one or more reporters (gold nanoparticles, fluorescent tags) to the aptamer to assist in the delivery of the aptamer to cells in a sample or to detect the aptamer in a sample.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635